DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments filed June 15, 2021 have been entered.  Claims 2, 3, 16, 18 and 19 have been cancelled.  Claims 21-25 have been added.  Claims 1, 4-15, 17 and 20-25 are currently pending in the application.

Claim Interpretation
Claims 9 and 10 recite the limitation “wherein said pillowcase is dog-bone shaped.”  Paragraph 0020 of Applicant’s specification defines the shape of a “dog-bone.”  Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that Applicant intended to so redefine that claim term.  The limitation “dog-bone shaped” will be interpreted in accordance with paragraph 0020 of Applicant’s specification, specifically, where the first opposing side may be straight.

Reasons for Allowance
Claims 1, 4-15, 17 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Chou (U.S. Publication No. 2001/0003219) is cited as being of interest for disclosing a pillow (comprised of pillowcase 1 and inserts 2) comprising:  a pillowcase 1 having a first end, a 

    PNG
    media_image1.png
    363
    521
    media_image1.png
    Greyscale

Additionally, Chou is cited as being of interest for disclosing a method for making a pillow (comprising pillowcase 1 and inserts 2) comprising:  forming a pillowcase 1 having a first end, a second end opposing the first end, and first and second opposing sides extending between the first end and the second end (see annotated Figure 1, above); the pillowcase 
Chou does not explicitly disclose mesh material baffle stitching along longitudinal sides of said baffle piece for couple to adjacent portions of said pillowcase, and a plurality of dart stitches extending inwardly from a periphery of said pillowcase, said plurality of dart stitches maintaining a position of said at least one pillow insert.
Del Balso (U.S. Publication No. 2020/0154912) is cited as being of interest for teaching mesh material baffles 11, 12, and 13 attached (at 32, 33, 34, 35, 36, and 37, Figures 2 and 4, paragraph 0027) along longitudinal sides of said baffle piece 11, 12, and 13 for coupling to adjacent portions of said pillowcase 1 (Figures 2 and 4, and paragraph 0027, where the baffles 11, 12, and 13 may be constructed using a fabric mesh).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou with a mesh material baffle attached along longitudinal sides of said baffle piece for coupling to adjacent portions of said pillowcase as taught by Del Balso, because doing so would merely amount to a simple substitution of one known element (the fabric of Chou) for another (the fabric mesh of Del Balso) that would not provide unexpected results, as the fabric mesh baffles of Del Balso are able to perform the same function as the baffles of Chou, where the baffles extend from a top panel of pillowcase to a lower panel to provide separate chambers within the pillow (see Del Balso, paragraph 0027).  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Ryndak (U.S. Patent No. 5,661,862) is cited as being of interest for teaching baffle stitching (Col. 3, lines 20-35) along longitudinal sides of said baffle piece 20a-c for coupling to adjacent portions of said pillowcase 18a-b (Figures 2 and 3, Col. 3, lines 20-35, which discloses sewing as a method of attachment of the baffles to the pillowcase, where the tops and bottoms of baffles 20a-c comprise the longitudinal sides of the baffles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou with baffle stitching along longitudinal sides of said baffle piece for coupling to adjacent portions of said pillowcase as taught by Ryndak, because doing so would secure the baffles to the pillowcase and merely amount to a routine selection of a known method to attach baffles to the inside of a pillowcase (Col. 3, lines 20-35).
Enelow (U.S. Patent No. 3,426,372) is cited as being of interest for teaching a plurality of dart stitches 64 extending from a periphery of said pillowcase 60 inwardly (Col. 3, lines 29-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou with a plurality of dart stitches extending from a periphery of said pillowcase inwardly as taught by Enelow, because the dart stitches of Enelow provide internal structure to the pillowcase to prevent wrinkles (Col. 3, lines 29-37).
Chou, as modified with the cited references above, does not disclose, teach or suggest said plurality of dart stitches maintaining a position of said at least one pillow insert.  The darts of Enelow, as cited above, are used in the prevention of wrinkles in the pillow case (Col. 3, lines 29-37).  Enelow does disclose a pillow insert 10 (Figure 1) to be received within the pillow case 66 (Figure 12, Col. 3, lines 29-37); however, Enelow does not discuss the plurality of dart stitches . 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALISON N LABARGE/Examiner, Art Unit 3673                    

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673